                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                                 :        Chapter 13
                                       :
James Coppedge,                        :        Case No. 17-12341 (BLS)
                                       :        BAP No. 19-24
                         Debtor.       :
__________________________________ :
                                       :
James Coppedge,                        :
                                       :
                         Appellant,    :
                                       :
      v.                               :        C. A. No. 19-713-MN
                                       :
Michael B. Joseph, Chapter 13 Trustee, :
                                       :
                         Appellee.     :


                                  RECOMMENDATION

             At Wilmington this 12th day of June, 2019.

             WHEREAS, in light of prior discussions between these parties involved in

other appeals from the Bankruptcy Court by this appellant, neither a joint letter from the

parties nor a teleconference was scheduled in this matter to review and discuss with the

pro se appellant and counsel for the appellees to determine the appropriateness of

mediation in this matter. The matter on appeal is an Order Denying Appellant’s Motion

for Reconsideration involves purely legal issues which are not conducive to mediation.

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised of their right to object to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1. Should any objection

be filed it shall be filed on or before June 26, 2019 and limited to two (2) pages double

spaced. Any Response shall be filed on or before July 10, 2019 and subject to the

same page limitation.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge




                                            2
